

116 HR 2913 IH: Eastern Mediterranean Security and Energy Partnership Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2913IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Deutch (for himself, Mr. Bilirakis, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Reform, Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote security and energy partnerships in the Eastern Mediterranean, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eastern Mediterranean Security and Energy Partnership Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The security of partners and allies in the Eastern Mediterranean region is critical to the security of the United States and Europe.
 (2)Greece is a valuable member of the North Atlantic Treaty Organization (NATO) and a key pillar of stability in the Eastern Mediterranean.
 (3)Israel is a steadfast ally of the United States and has been designated a major non-NATO ally and major strategic partner. (4)Cyprus is an important partner in the Eastern Mediterranean and signed a Statement of Intent with the United States on July 10, 2018, to enhance bilateral security cooperation.
 (5)The countries of Israel, Greece, and Cyprus participate in a critical trilateral dialogue to improve cooperation on energy and security issues.
 (6)Secretary of State Mike Pompeo participated in the trilateral dialogue among the three countries on March 20, 2019.
 (7)All three countries oppose any action in the Eastern Mediterranean and the Aegean Sea that could challenge stability, violate international law, or undermine good neighborly relations.
 (8)The recent discovery of a large natural gas field off the Egyptian coast and the newest discoveries of natural gas off of the Cypriot coast could represent a significant positive development for the Eastern Mediterranean and the Middle East and may offer new economic opportunities in the region provided ecologically sound extraction methods protect the regional environment.
 (9)The Government of Turkey has expressed an intent to purchase the S–400 missile defense system from the Russian Federation, which could trigger the imposition of mandatory sanctions under the Countering America’s Adversaries Through Sanctions Act (Public Law 115–114).
 (10)It is in the national security interests of the United States to promote, achieve, and maintain energy security among, and through cooperation with, allies.
 (11)Natural gas developments in the Eastern Mediterranean have the potential to provide economic gains and contribute to energy security in the region and Europe, as well as support European efforts to diversify away from natural gas supplied by the Russian Federation.
 (12)The soon to be completed Trans Adriatic pipeline is a critical component of the Southern Gas Corridor and the European Union’s efforts to diversify energy resources.
 (13)The proposed Eastern Mediterranean pipeline if commercially viable would provide for energy diversification in accordance with the European Union’s third energy package of reforms.
 (14)Cooperation between the United States, Cyprus, and Greece for the purpose of research and development of energy sources would be in the national interests of not only the United States, but also Israel, and other countries in the Eastern Mediterranean and North Africa with similar natural gas finds.
 (15)The United States acknowledges the achievements and importance of the Binational Industrial Research and Development Foundation (BIRD) and the United States-Israel Binational Science Foundation (BSF) and supports continued multiyear funding to ensure the continuity of the programs of the Foundations.
 (16)The United States has welcomed Greece’s allocation of two percent of its gross domestic product (GDP) to defense in accordance with commitments made at the 2014 NATO Summit in Wales.
 (17)Energy exploration efforts in the Eastern Mediterranean region must be safeguarded against threats posed by terrorist and extremist groups, including Hezbollah and others.
 (18)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters— (A)furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners; and
 (B)should not be impeded by other sovereign states. (19)The United States Government cooperates closely with the Government of Cyprus through numerous bilateral agreements.
 (20)United States officials have assisted the Government of Cyprus with crafting that country’s national security strategy.
 (21)The United States Government provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordnance disposal and stockpile management.
 (22)Cyprus is a valued member of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction.
 (23)Cyprus continues to work closely with the United Nations and regional partners in Europe to combat terrorism and violent extremism.
 (24)Cyprus has been used as an offshore banking hub. While Cyprus is working to upgrade its anti-money laundering legal framework, the Department of State’s 2019 International Narcotics Control Strategy Report (INCSR) noted that, the Cypriot financial system is vulnerable to money laundering by domestic and foreign criminal enterprises and individuals and that organized criminal groups and others have reportedly used Cypriot banks to launder proceeds, particularly from Russian and Ukrainian illicit activity.
 (25)As of February 2019, Cyprus has taken steps to address legitimate criticism of its use of investor citizenship schemes (known as golden passports), which have in the past allowed Russian oligarchs under United States sanctions to obtain Cypriot passports and gain full access to the European Union.
 (26)United Nations Security Council Resolution 1251 (1999) noted grave concern at the continuing excessive levels of military forces and armaments in the Republic of Cyprus and the rate at which they are being expanded, upgraded and modernized and called upon all concerned to commit themselves to … limiting and then substantially reducing the level of all troops and armaments in the Republic of Cyprus..
 (27)A 1987 United States arms prohibition was designed to restrict United States arms sales and transfer to Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts.
 (28)At least 40,000 Turkish troops are stationed in the occupied part of Cyprus. (29)While the United States has, as a matter of policy, avoided the provision of defense articles and services to Cyprus, the Government of Cyprus has, in the past, sought to obtain defense articles from other countries, such as Russia, that pose challenges to United States interests around the world.
 3.Statement of policyIt is the policy of the United States— (1)to continue to actively participate in the trilateral dialogue on energy, maritime security, cyber security and protection of critical infrastructure conducted among Israel, Greece, and Cyprus;
 (2)to support diplomatic efforts with partners and allies to deepen energy security cooperation among Israel, Greece, and Cyprus and encourage the private sector to make investments in energy infrastructure in the Eastern Mediterranean;
 (3)to strongly support the completion of the Trans Adriatic pipeline and the Eastern Mediterranean pipeline and the establishment of liquified natural gas (LNG) terminals across the Eastern Mediterranean as a means of diversifying regional energy needs away from the Russian Federation;
 (4)to maintain a robust United States naval presence and investments in the naval facility at Souda Bay, Greece, and develop deeper security cooperation with Greece;
 (5)to welcome Greece’s commitment to move forward with the Interconnector Greece-Bulgaria (IGB pipeline) and additional LNG terminals that will help facilitate delivery of non-Russian gas to the Balkans and central Europe;
 (6)to continue to support efforts to reach a comprehensive settlement to reunify Cyprus as a bizonal, bicommunal federation and urge all parties to intensify their work on behalf of peace;
 (7)to deepen security cooperation with Cyprus, potentially including lifting current restrictions on the export of defense articles and services to Cyprus;
 (8)to support robust International Military Education and Training (IMET) programing with Greece and Cyprus;
 (9)to leverage relationships within NATO and the European Union to encourage investments in Cypriot border and maritime security;
 (10)to support efforts to counter Russian interference and influence in the Eastern Mediterranean through increased security cooperation with Israel, Greece, and Cyprus, to include intelligence sharing, cyber cooperation, and maritime domain awareness;
 (11)to support Cyprus’s efforts to better regulate its banking industry to ensure that it is not used as a source of international money laundering and encourage additional measures toward that end;
 (12)to encourage Cyprus and other relevant countries to ensure that investor citizenship schemes do not create security, money laundering, or tax evasion vulnerabilities;
 (13)to strongly oppose any actions that would trigger mandatory sanctions pursuant to section 231 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), to include the purchase by Turkey of an S–400 missile defense system from the Russian Federation;
 (14)to continue robust official strategic dialogues with Israel, Greece, and Cyprus; (15)to urge countries in the region to deny port services to Russian vessels deployed to support the government of Bashar Al-Assad in Syria and terminate existing agreements granting Russian naval vessels access to ports;
 (16)to support joint military exercises among Israel, Greece, and Cyprus; (17)to fully implement relevant provisions of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44) to prevent interference by the Government of the Russian Federation in the region;
 (18)to support efforts by countries in the region to demobilize military equipment supplied by the Government of the Russian Federation in favor of equipment provided by NATO and NATO-allied member countries; and
 (19)to strongly support the active and robust participation of Israel, Greece, and Cyprus in the Combatting Terrorism Fellowship Program.
			4.United States-Eastern Mediterranean energy cooperation
 (a)In generalThe Secretary of State, in consultation with the Secretary of Energy, may, subject to the availability of appropriations, enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the United States and Israel, Greece, and Cyprus.
 (b)Annual reportsIf the Secretary of State, in consultation with the Secretary of Energy, enters into agreements authorized under subsection (a), the Secretary shall submit an annual report to the appropriate congressional committees that describes—
 (1)actions taken to implement such agreements; and (2)any projects undertaken pursuant to such agreements.
 (c)United States-Eastern Mediterranean Energy CenterThe Secretary of Energy, in consultation with the Secretary of State, may establish a joint United States-Eastern Mediterranean Energy Center in the United States leveraging the experience, knowledge, and expertise of institutions of higher education and entities in the private sector, among others, in offshore energy development to further dialogue and collaboration to develop more robust academic cooperation in energy innovation technology and engineering, water science, technology transfer, and analysis of emerging geopolitical implications, which include opportunities as well as crises and threats from foreign natural resource and energy acquisitions.
			5.Repeal of prohibition on transfer of articles on the United States Munitions List to Cyprus
 (a)Sense of CongressIt is the sense of Congress that— (1)the direct sale or transfer of arms by the United States to Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of Cyprus on other countries for defense-related materiel, including countries that pose challenges to United States interests around the world; and
 (2)it is in the interest of the United States— (A)to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus; and
 (B)for the Republic of Cyprus to join NATO’s Partnership for Peace program. (b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended by adding at the end of the following new paragraph:
				
 (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense or defense service is Cyprus..
 (c)Exclusion of the Government of the Republic of Cyprus from certain related regulationsBeginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if—
 (1)the request is made by or on behalf of Cyprus; and (2)the end-user of such defense articles or defense services is Cyprus.
				6.IMET assistance for Greece and Cyprus
 (a)GreeceThere is authorized to be appropriated for fiscal year 2020 $2,000,000 for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to International Military Education and Training) for Greece.
 (b)CyprusIt is the sense of Congress that for fiscal year 2020 such sums as may be necessary should be made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 for Cyprus.
 (c)PurposesThe assistance described in subsections (a) and (b) should be made available for the following purposes:
 (1)Training of future leaders. (2)Fostering a better understanding of the United States.
 (3)Establishing a rapport between the United States military and the country’s military to build alliances for the future.
 (4)Enhancement of interoperability and capabilities for joint operations. (5)Focusing on professional military education.
 (6)Enabling countries to use their national funds to receive a reduced cost for other Department of Defense education and training.
 (7)Provision of English Language Training assistance. 7.Security sector assistanceThere is authorized to be appropriated for fiscal year 2020 $3,000,000 for Foreign Military Financing for Greece to assist the country in meeting its commitment as a member of the North Atlantic Treaty Organization to dedicate 20 percent of its defense budget to enhance research and development.
		8.Limitation on transfer of F–35 aircraft to Turkey
 (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of, an F–35 aircraft to Turkey;
 (2)to transfer intellectual property or technical data necessary for or related to any maintenance or support of the F–35 aircraft; or
 (3)to construct a storage facility for, or otherwise facilitate the storage in Turkey of, an F–35 aircraft transferred to Turkey.
 (b)ExceptionThe President may waive the limitation under subsection (a) upon a written certification to Congress that the Government of Turkey does not plan or intend to accept delivery of the S–400 air defense system.
 (c)Transfer definedIn this section, the term transfer includes the physical relocation outside of the continental United States. (d)ApplicabilityThe limitation under subsection (a) does not apply to F–35 aircraft operated by the United States Armed Forces.
 9.Sense of Congress on purchase by Turkey of S–400 air defense systemIt is the sense of Congress that, if the Government of Turkey purchases the S–400 air defense system from the Russian Federation—
 (1)such a purchase would constitute a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525(a));
 (2)such a purchase would endanger the integrity of the NATO alliance; (3)such a purchase would adversely affect ongoing operations of the United States Armed Forces, including coalition operations in which the United States Armed Forces participate;
 (4)such a purchase would result in a significant impact to defense cooperation between the United States and Turkey;
 (5)such a purchase would significantly increase the risk of compromising United States defense systems and operational capabilities; and
 (6)the President should faithfully execute the Countering Russian Influence in Europe and Eurasia Act of 2017 by imposing and applying sanctions described in section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such significant transaction as if such person were a sanctioned person for purposes of such Act.
			10.Strategy on United States energy cooperation in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a strategy on enhanced security and energy cooperation with countries in the Eastern Mediterranean, including Israel, Greece, and Cyprus.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of United States participation in the Eastern Mediterranean Natural Gas Forum.
 (2)An evaluation of all possible delivery mechanisms into Europe for natural gas discoveries in the Eastern Mediterranean.
 (3)An evaluation of efforts to protect energy exploration infrastructure in the region, including that of United States companies.
 (4)An assessment of the capacity of Cyprus to host an Energy Crisis Center in the region which could provide basing facilities in support of search and rescue efforts in the event of an accident.
 (5)An assessment of the timing of natural gas delivery in the region as well as assessment of the ultimate destination countries for the natural gas delivery from the region.
 (6)A plan to work with United States businesses seeking to invest in Eastern Mediterranean energy exploration, development, and cooperation.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			11.Report on Russian Federation malign influence in the Eastern Mediterranean
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on Russian Federation malign influence in Israel, Greece, and Cyprus since January 1, 2017.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of security, political, and energy goals of the Government of the Russian Federation in the Eastern Mediterranean.
 (2)A description of energy projects of the Government of the Russian Federation in the Eastern Mediterranean.
 (3)A listing of Russian national ownership of media outlets in these countries, including the name of the media outlet, approximate viewership, and assessment of whether the outlet promotes pro-Kremlin views.
 (4)An assessment of military engagement by the Government of the Russian Federation in the security sector, including engagement by military equipment and personnel contractors.
 (5)An assessment of efforts supported by the Government of the Russian Federation to influence elections in the three countries, through the use of cyber attacks, social media campaigns, or other malign influence techniques.
 (6)An assessment of activity by Russian related entities and other entities to use Cyprus’s banking and legal systems to facilitate illicit business transactions.
 (7)An assessment of improvements that Cyprus must make to its banking system and legal system to prevent the country from serving as a safe haven for those seeking to conduct illicit business transactions.
 (8)An assessment of efforts by the Government of the Russian Federation to intimidate and influence the decision by His All Holiness Ecumenical Patriarch Bartholomew, leader of 300,000,000 Orthodox Christians worldwide, to grant autocephaly to the Ukrainan Orthodox Church.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
			12.Report on violations of the exclusive economic zone of Cyprus, the sovereign territory of Greece in
			 the Aegean Sea, and on peace negotiations
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate congressional committees a report that—
 (1)lists incidents where the Exclusive Economic Zone of Cyprus or the sovereign territory of Greece in the Aegean Sea have been violated; and
 (2)assesses opportunities to establish long-term peace on Cyprus. (b)ElementsThe report required under subsection (a) shall include the following elements:
 (1)A listing of incidents since January 1, 2017, determined by the Secretary of State to be violations by unauthorized vessels of Cyprus’ Exclusive Economic Zone.
 (2)A listing of incidents since January 1, 2017, determined by the Secretary of State to be violations of the sovereign territory of Greece by its neighbors, particularly airspace violations over the Aegean Sea.
 (3)An assessment of the opportunities to establish a long-term peace agreement among all parties in Cyprus.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 13.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Science, Space, and Technology of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate. 